PER CURIAM.
Appellant was convicted of burglary of a dwelling, dealing in stolen property, grand theft, and uttering. The state correctly concedes that Appellant’s conviction of grand theft was contrary to section 812.025, Florida Statutes (1999), which prohibits an individual from being convicted of both grand theft and dealing in stolen property in connection with one scheme. Accordingly, we affirm the convictions for burglary, dealing in stolen property and uttering, but vacate the conviction for grand theft and remand for correction to the sentence to reflect that the grand theft conviction is vacated. See Golden v. State, 688 So.2d 419 (Fla. 1st DCA 1997). We affirm on all other issues on appeal.
AFFIRMED in part; REVERSED in part, and REMANDED.
BARFIELD, DAVIS and LEWIS, JJ., concur.